Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 7/26/2021 has been filed.  Claims 1-24 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-15 and 17, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/0169962 to Yuki in view of U.S. Patent 6,376,857 to Imai and U.S. Publication 2011/0090420 to Kim.

Regarding claim 1, Yuki teaches an imaging device for imaging an input object, comprising:
an image sensor comprising an array of sensing elements, the image sensor configured to be mounted below a display having a top side for emitting light upwardly and a bottom side oppose the top side, wherein the image sensor is configured to be mounted below the bottom side (see Fig. 4B and paragraphs 64 and 67 showing the image sensor 17 underneath the LCD display 30 which projects light up); 
a noise shield layer disposed above and covering the array of sensing elements (see infrared light transmission filter 18 and paragraph 67)
Yuki does not teach wherein the noise shield layer: (i) is without discontinuities, (ii) is connected to a fixed voltage to mitigate electrical noise, and (iii) comprises a transparent conductive material.
However, Imai teaches wherein the noise shield layer: (i) is without discontinuities, (ii) to mitigate electrical noise, and (iii) comprises a transparent conductive material (see Fig. 1A and column 11, lines 33-40 discussing the electromagnetic shield).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the noise shield layer taught by with the optical sensor fingerprint display of 
Yuki in view of Imai does not explicitly teach (ii) is connected to a fixed voltage [[to mitigate electrical noise]].
However, Kim teaches wherein the noise shield layer is continuous and connected to a fixed voltage to mitigate electrical noise (see Fig. 1 shield 121 and paragraph 68 and 70).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the continuous shield layer of Kim with the light sensor display of Yuki in view of Imai for the purpose of simply replacing one shield layer with another for predictable results.

Regarding claim 2, Yuki in view of Imai and Kim teaches the imaging device of claim 1.  Imai teaches wherein the noise shield layer comprises a transparent conductive material (see Fig. 9 and paragraph 118 where the conductor layer 458 is transparent and made of ITO).

Regarding claim 3, Yuki in view of Imai and Kim teaches the imaging device of claim 2.  Imai teaches wherein the transparent conductive material is indium tin oxide (ITO) (see Fig. 9 and paragraph 118 where the conductor layer 458 is transparent and made of ITO).

Regarding claim 4, Yuki in view of Imai and Kim teaches the imaging device of claim 1.  Yuki teaches wherein the image sensor is an optical sensor (see paragraph 67).

Regarding claim 5, Yuki in view of Imai and Kim teaches the imaging device of claim 4.  Yuki teaches wherein the optical sensor comprises a thin film transistor (TFT) sensor including a photodiode (see paragraph 67).

Regarding claim 7, Yuki in view of Imai and Kim teaches the imaging device of claim 1.  Imai teaches wherein the noise shield layer further comprises:
a first conductive layer covering a first area above the sensing elements see Fig. 9 and paragraph 118 showing the transparent conductor 458 covering the blocking diode 62 and the sensing diode 64); and
a second conductive layer covering a second area excluding third areas above the sensing elements, wherein the second conductive layer is electrically connected to the first conductive layer (see Fig. 9 and paragraph 118 showing layer light shield 456 which is opaque only covering the blocking diode 62).

Regarding claim 8, Yuki in view of Imai and Kim teaches the imaging device of claim 7.  Imai teaches wherein the first conductive layer is transparent and the second conductive layer is opaque (see Fig. 9 and paragraph 118).

Regarding claim 9, Yuki teaches an imaging device for imaging an input object, comprising:
an emissive display (see Fig. 4B Display 30 and paragraph 67);
an image sensor comprising an array of sensing elements, the image sensor configured to be mounted below a display (see Fig. 4B and paragraphs 64 and 67 showing the image sensor 17 underneath the LCD display 30 which projects light up); 
a noise shield layer disposed above and covering the array of sensing elements wherein the noise shield layer is continuous (see Fig. 4B shield 18 and paragraph 69).

However, Imai teaches a noise shield layer disposed above and covering the array of sensing elements wherein the noise shield layer is without discontinuities to mitigate electrical noise and wherein at least a portion of the noise shield layer is transparent (see Fig. 1A and column 11, lines 33-40 discussing the electromagnetic shield).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the noise shield layer taught by with the optical sensor fingerprint display of Yuki for the purpose of improving a similar system with a known technique to reduce noise (see Yuki paragraph 68 suggesting a shield can be used).
Yuki in view of Imai does not explicitly teach wherein the noise shield layer is connected to a fixed voltage [[to mitigate electrical noise]].
However, Kim teaches wherein the noise shield layer is continuous and connected to a fixed voltage to mitigate electrical noise (see Fig. 1 shield 121 and paragraph 68 and 70).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the continuous shield layer of Kim with the light sensor display of Yuki in view of Imai for the purpose of simply replacing one shield layer with another for predictable results.

Regarding claim 10, Yuki in view of Imai and Kim teaches the optical imaging device of claim 9.  Imai teaches wherein the noise shield layer is affixed to a top of the optical sensor (see Fig. 9 and paragraph 118).



Regarding claim 12, Yuki in view of Imai and Kim teaches the optical imaging device of claim 9.  Yuki teaches wherein the noise shield layer is affixed to a bottom of the emissive display (see Fig. 4B display 30 with pixel electrode 19 right attached to the shield 18).

Regarding claim 13, Yuki in view of Imai and Kim teaches the optical imaging device of claim 9.  Yuki teaches wherein the noise shield layer is integral with the emissive display (see Fig. 4B).

Regarding claim 14, Yuki in view of Imai and Kim teaches the optical imaging device of claim 9.  Yuki teaches further comprising:
a filter layer disposed between the emissive display and the optical sensor (see Fig. 4B filer 18 and paragraph 67).

Regarding claim 15, Yuki in view of Imai and Kim teaches the optical imaging device of claim 14.  Imai teaches wherein the noise shield layer is affixed to the bottom of the filter layer (see paragraph 29, 83, 85).

Regarding claim 17, Yuki in view of Imai and Kim teaches the optical imaging device of claim 9.  Yuki teaches further comprising:

pixel layer comprising a plurality of display pixels and control circuitry disposed on the display substrate (see Fig. 4B pixel electrode layer 19).

Regarding claim 20, Yuki in view of Imai and Kim teaches the optical imaging device of claim 19.  Imai teaches further comprising a light shield interposed between the control circuitry and the display substrate (see Fig 9 and paragraph 118).

Regarding claim 21, Yuki teaches an electronic device for imaging an input object, the electronic device including an emissive display comprising:
a first display layer comprising an array of display elements and associated control circuitry, the first display layer having a top side for emitting light upwardly and a bottom side opposite the top side (see Figs. 4B and paragraph 67); and
a second conductive layer electrically connected to the first conductive layer, wherein the second conductive layer is opaque, and wherein the second conductive layer includes an array of gaps allowing light to pass therethrough (see paragraph 69 infrared transmission filter).
Yuki does not teach a second display layer disposed below the bottom side of the first display layer, the second display layer including a noise shield, the noise shield comprising:
a first conductive layer, wherein the first conductive layer is transparent; and
wherein the noise shield layer is without discontinuities and connected to a fixed voltage to mitigate electrical noise.

a first conductive layer, wherein the first conductive layer is transparent (see Fig. 1A and column 11, lines 33-40 discussing the electromagnetic shield); and
wherein the noise shield layer is without discontinuities (see Fig. 1A and column 11, lines 33-40 discussing the electromagnetic shield).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the noise shield layer taught by Imai with the optical sensor fingerprint display of Yuki for the purpose of improving a similar system with a known technique to reduce noise.
He in view of Imai does not explicitly teach wherein the noise shield layer is connected to a fixed voltage to mitigate electrical noise.
However, Kim teaches wherein the noise shield layer is connected to a fixed voltage to mitigate electrical noise (see Fig. 1 shield 121 and paragraph 68 and 70).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the continuous shield layer of Kim with the light sensor display of Yuki in view of Imai for the purpose of simply replacing one shield layer with another for predictable results.

Regarding claim 22, Yuki in view of Imai and Kim teaches the electronic device of claim 21.  Yuki teaches further comprising:
an optical sensor comprising an array of optical sensing elements, the optical sensor being mounted below the emissive display and being arranged to receive the light passing through the gaps in the second conductive layer of the noise shield (see Figs. 4B and paragraph 69).



Regarding claim 24, Yuki in view of Imai and Kim teaches the electronic device of claim 21.  Imai teaches wherein the first conductive layer is indium tin oxide (ITO) and the second conductive layer is metal (see paragraph 118).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/0169962 to Yuki in view of U.S. Patent 6,376,857 to Imai and U.S. Publication 2014/0270698 to Luna.

Regarding claim 6, Yuki in view of Imai and Kim teaches the imaging device of claim 1.  Yuki in view of Imai and Kim does not teach where in the image sensor is an acoustic sensor.
	However, Luna teaches where in the image sensor is an acoustic sensor (see paragraph 46).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the acoustic sensor of Luna with the biometric display of Yuki in view of Imai and Kim for the purpose of simply replacing one known touch sensing technology with another for predictable results.

Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/0169962 to Yuki in view of U.S. Patent 6,376,857 to Imai and U.S. Publication 2011/0090420 to Kim and U.S. Publication 2017/0270342 to He.


Yuki does not teach wherein the light filter comprises a plurality of fiber optic plates.
However, He teaches wherein the light filter comprises a plurality of fiber optic plates (see paragraph 139).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the fiber optic light filter of He with the optical imaging device of Yuki in view of Imai and Kim for the purpose of simply substituting one known filter material with another for predictable results.

Regarding claim 19, Yuki in view of Imai and Kim and He teaches the optical imaging device of claim 18.  He teaches wherein the array of optical sensing elements is aligned with the plurality of fiber optic plates (see paragraph 139).

Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments

Applicant’s arguments with respect to claims 1-15 and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625